MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00712-CR

                      JOHN ELSWORTH COMBEST, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

    Appeal from the 184th District Court of Harris County. (Tr. Ct. No. 1221980).

TO THE 184TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 26th day of February 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 31, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered February 26, 2015.
              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT